          Case 8:15-cv-01356-TDC Document 790 Filed 11/01/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)

                                                 *
    CLAUDIO DE SIMONE, et al.,
                                                 *
          Plaintiffs/Counterclaim Defendants,
                                                 *
                       v.                                    Case No. 8:15-cv-01356-TDC
                                                 *
    VSL PHARMACEUTICALS, INC., et al.,
                                                 *
          Defendants/Counterclaim Plaintiffs.
                                                 *

            PLAINTIFFS/COUNTERCLAIM DEFENDANTS’ OPPOSITION TO
              VSL PHARMACEUTICALS, INC.’S MOTION IN LIMINE TO
             PRECLUDE ANY TESTIMONY OF MARIELLA BALDASARRE

         Plaintiff/Counterclaim Defendants Professor Claudio De Simone (“Prof. De Simone”) and

ExeGi Pharma, LLC (“ExeGi”) (collectively, “Plaintiffs”), by and through their undersigned

counsel, hereby file this opposition to the motion in limine of VSL Pharmaceuticals, Inc. (“VSL”)

to preclude any expert testimony of Mariella Baldassarre.

         Dr. Mariella Elisabetta Baldassarre is a pediatrician in the Neonatology and Neonatal

Intensive Care Unit at the Aldo Moro University of Bari in Bari, Italy and a member of SIGENP

(Italian Society of Pediatric Gastroenterology, Hepatology, and Nutrition) in Milan, Italy.

Defendants have long been well aware of Dr. Baldassarre, just Defendants have known for nearly

six months that Dr. Baldassare has treated pregnant women and newborns with VSL#3 and

Visbiome, observed the effects of both formulas in her own patients, and published a February 10,

20181 article analyzing the same. Plaintiffs disclosed the information on May 2, 2018. See ECF



1
 Although Defendants suggest that Dr. Baldassarre’s study was “published in January 2018,” it
was not. Dr. Baldassarre’s article, entitled “Effectiveness and Safety of a Probiotic-Mixture for the
Treatment of Infantile Colic: A Double-Blind, Randomized, Placebo-Controlled Clinical Trial
         Case 8:15-cv-01356-TDC Document 790 Filed 11/01/18 Page 2 of 5



No. 588 at pp. 21-23. Alongside their response to Defendants’ motion for a preliminary injunction,

Plaintiffs filed Dr. Baldassarre’s article and correspondence between Dr. Baldassarre and the

journal’s editorial board regarding a complaint received from Defendants themselves.2 ECF No.

588-23, 24, 25. Defendants now object to Dr. Baldassarre’s testimony on the grounds that they

have “no idea” what she could possibly say. Defendants’ motion in limine should be denied.

       Defendants complain that Plaintiffs failed to respond to the First Set of Interrogatories

issued by VSL and Leadiant to specifically identify Dr. Baldassarre as a “person who may have

knowledge or information.” However, when Plaintiffs’ responses to these interrogatories were due,

neither VSL nor Leadiant had any claim for false advertising, and Dr. Baldassarre’s article had not

yet been published. Although Defendants also point out that Plaintiffs did not identify Dr.

Baldassarre or her article in response to Defendants’ Fourth Set of Interrogatories to Prof. De

Simone,3 Plaintiffs identified Dr. Baldassarre and that same article almost immediately thereafter,

on May 2, 2018, after Plaintiffs received the article and subsequently filed it. ECF No. 588.

Plaintiffs also discussed her opinions at length and pointed out that she is a pediatrician who has

treated infants for colic with VSL #3 and Visbiome. See id. Defendants cannot now claim surprise.




with Fecal Real-Time PCR and NMR-Based Metabolomics Analysis,” was published in the
journal Nutrients (hereinafter, the “journal”) on February 10, 2018.
2
 The journal’s editorial board received a complaint from VSL’s European counterpart: Actial
Farmaceutica S.r.l. (“Actial”).
3
  Defendants also point to Plaintiffs’ failure to identify Dr. Baldassarre and her article in
responding to Alfasigma’s Interrogatories Nos. 3 and 6, ECF No. 788 at pp. 2-3, although Dr.
Baldassarre and her article are not responsive to either interrogatory. Dr. Baldassarre does not offer
an opinion on whether VSL #3 is “counterfeit,” nor does she opine on whether VSL #3 is
“demonstrably different” from Visbiome. See id. Instead, she offers her opinion based on her own
observations in treating her patients with the formulas.

                                                  2
         Case 8:15-cv-01356-TDC Document 790 Filed 11/01/18 Page 3 of 5



       Instead, Defendants now argue that Plaintiffs did not disclose Dr. Baldassarre as a witness

until “October 17.” But Plaintiffs disclosed Dr. Baldassarre as a witness on October 2, a week

before motions in limine were due on October 9, 2018. Defendants filed no motion in limine to

exclude Dr. Baldassarre’s testimony. Indeed, Defendants did not object to her testimony at all until

October 23, 2018. Plaintiffs timely responded to Defendants’ objections an hour and a half later.

Defendants’ instant motion, which is grossly untimely, should not be considered at all.

       To the extent Defendants’ motion is considered regardless, it still fails. Although

Defendants endeavor to characterize Dr. Baldassarre as an expert witness, she is not. Dr.

Baldassarre is a doctor who has treated patients with VSL #3 and Visbiome, and she can offer her

opinions based on her own observations. It is well established that a physician may testify as a fact

witness as to opinions formed during the course of treatment. Morris v. Bland, 666 F. App’x 233,

239 (4th Cir. 2016); Mangala, M.D. v. University of Rochester, 168 F.R.D. 137, 139 (W.D.N.Y.

1996) (“to the extent that a doctor’s testimony relate[s] to his own care and treatment, he is a fact

witness under the Federal Rules, not an expert”); Wiseman v. Wal-Mart Stores, Inc., No. 1:16-CV-

04030-SAG, 2017 WL 4162238, at *4 (D. Md. Sept. 19, 2017) (permissible “fact testimony”

includes “opinions of prognosis, diagnosis and causation” “learned through actual treatment and

from the plaintiff’s records up to and including that treatment.”); Ngo, 176 F.R.D. at 266 (a

physician fact witness may testify as to “notions regarding causation, diagnosis, [and] prognosis).”

       That Dr. Baldassarre may also possess expertise cannot aid Defendants’ efforts to exclude

her testimony. Where, as here, doctors are fact witnesses, “Rule 26(a)(2)(A) does not require

disclosure of anything more than their identity.” Sullivan v. Glock, Inc., 175 F.R.D. 497, 500 at

n.5 (D. Md. 1997); Morris v. Bland, 666 F. App’x 233, 239 (4th Cir. 2016)(same); see also

Zanowic v. Ashcroft, 2002 WL 826878, *1 (S.D.N.Y. Apr. 30, 2002) (“a doctor is not precluded




                                                 3
         Case 8:15-cv-01356-TDC Document 790 Filed 11/01/18 Page 4 of 5



from testifying to facts learned and opinions formed in the course of treatment by virtue of the fact

that a party did not make the expert disclosures required under Rule 26(a)(2) because the doctor is

not an “expert” subject to the Rule.”); Brown v. Ryan's Family Steak House, Inc., 113 F. App’x

512, 515 (4th Cir. 2004) (physician fact witness may offer all “opinions or inferences which are

rationally based on his perception of the facts if it is helpful to a clear understanding of a fact in

issue,” regardless of whether it is “based on scientific, technical, or specialized knowledge”).

Plaintiffs disclosed Dr. Baldassarre as a fact witness, and she may offer her opinions formed during

the course of treating pregnant women and newborn infants with VSL #3 and Visbiome and her

article, which analyzes that treatment. See ECF No. 588, Exs. 24 and 25.

       Dr. Baldassarre may also offer fact testimony based on her correspondence with the

journal’s editorial board, for which no expertise is required, and by which Defendants cannot

possibly claim to be surprised. That correspondence arose based on Defendants’ own complaint.

To the extent Defendants were unaware of their own complaint, Plaintiffs reminded them of it

when they filed the precise correspondence with this Court on May 2, 2018. ECF No. 588, Ex. 23.

As that correspondence makes clear, when the journal’s editorial board questioned Dr. Baldassarre

about her underlying opinions as to why VSL #3 could not be accurately referenced as Visbiome,

Dr. Baldassarre explained that the two formulas were not the same (or equivalently efficacious),

and the editorial board accepted that explanation. See id. The lack of equivalent efficaciousness

between VSL #3 and Visbiome has always been (and remains) a central part of Plaintiffs’ case.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request this Court enter an Order denying

Defendants’ motion in limine and granting any other relief the Court deems appropriate.




                                                  4
       Case 8:15-cv-01356-TDC Document 790 Filed 11/01/18 Page 5 of 5



Dated: November 1, 2018                  SCHULMAN BHATTACHARYA, LLC

                                         By:     /s/ Jeffrey S. Gavenman
                                         Jeremy W. Schulman (Fed. Bar No. 16787)
                                         Jeffrey S. Gavenman (Fed. Bar No. 19946)
                                         Schulman Bhattacharya, LLC
                                         7500 Old Georgetown Road, Suite 901
                                         Bethesda, Maryland 20814
                                         Telephone: (240) 356-8550
                                         E-mail: jschulman@schulmanbh.com
                                                   jgavenman@schulmanbh.com

                                         Counsel for Plaintiffs/Counterclaim
                                         Defendants Professor Claudio De Simone
                                         and ExeGi Pharma, LLC




                                     5
